Title: To Thomas Jefferson from William Short, 31 August 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philad: Aug 31. —08
                  
                  I wrote on the 27th. to which I beg leave to refer—I mentioned the reason of not proposing the subject in question to Richd. R.—I know no one to whom to offer it, although I am persuaded there are many very proper who would be delighted with it. I am extremely anxious that their political principles should be proper & acceptable from a variety of considerations; & this confines my choice, because at that time of life few can have shewn what their principles really are, & they must be judged of from their connexions for the most part. Three persons have occurred to me,—two of them I have never seen—& the other not above three times. If I were sure their principles would be approved I should like either of them from what I have seen & from what I have heard of their talents, disposition & character—They are all I believe of what is here called the quid party—but they consider themselves, as I understand, purely & perfectly Republican. The one I have seen is a Gentleman who was for some time in the same character with Genl. Armstrong—I know not why he quitted him—He has now begun the practise of the law, but so lately that it would not be an objection probably, as he is fond of travelling & has been through Greece—If I were sure he would be agreeable I would sound him, but I do not chuse to do any thing, before I know whether his connexions might not be disaproved—He is the son of a Mr Biddle, whom I do not know except from having two or three times seen him accidentally in large companies; & never spoke to him. As he was a revolutionary character, he is probably known to you or Mr Madison—He was formerly considered as the intimate friend of Col. Burr—but I understood that their connexion ceased after he begun the Western business—I know not however if it were so—nor how far this circumstance might produce a bad effect as taking the son—The other two are brothers, the sons of an old revolutionary character, well known as I understand, & always inflexible & approved—Mr Sergeant who died in ’93 the attorney genral of this State—Those to whom I allude are the second & third sons—the eldest has taken a conspicuous part as a quid, was in the legislature two years ago, but is now retired & a rising lawyer of real talent—I know him a little—his two younger brothers are also lawyers but in little business having lately begun—I am told they have talent. I believe they have not marked or taken part in politics, but as with their brother, I am told, in principles—& they all insist they are of the principles of their father, who was remarkable here for his principles. I think that one & probably either of these would go—but having never seen, & still less sounded them, I cannot say—My object is merely to know whether, from what I have said, there would be objections to any of those—If so, I would thank you to tell me sub rosa if you please. I shall not offer the place to any one until I first know whether he would be proper in all his bearings. I think it of consequence that the choice should not only be good in itself, but should be such as to carry its approbation on its face, & particularly in the eyes of that body to whom I am myself so little known—It is an awkward thing to be consulting as to persons that I am not certain would accept, but I fear to sound them uselessly.
                  I believe I mentioned some time ago that a vessel might be had at this port for the same price as the St Michaels—An acquaintance of mine who knows that I purpose taking my passage in the next Government vessel, but has no suspicion of any other motive than my long talked of plan, has ascertained for my satisfaction that a fine new Ship called the Superior, with a most skilful & prudent Captain, who is the owner, will go for that price—I mention this in the case of the decision not being taken, & to say I think it would be the most economical plan, & would certainly be attended with the fewest objections. I present the assurances of perfect respect & attachment & am your friend & servant
                  
                     W: Short
                     
                  
                  
                     P.S. The navy agent here, who is known to Mr Madison, is an extremely zealous & dexterous man, & if authorized, would certainly procure the best vessel & on the best terms.
                  
               